EXHIBIT PG&E CORPORATION COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Three Months Ended September 30, Nine Months Ended September 30, Year Ended December 31, 2009 2009 2008 2007 2006 2005 2004 Earnings: Incoming from continuing operations $ 321 $ 957 $ 1,198 $ 1,020 $ 1,005 $ 920 $ 3,841 Income taxes provision 136 376 425 539 554 544 2,466 Net fixed charges 220 664 907 937 845 639 855 Pre-tax earnings required to cover the preferred stock dividend of consolidated subsidiaries (4 ) (11 ) (16 ) (17 ) (15 ) (20 ) (29 ) Total Earnings $ 673 $ 1,986 $ 2,514 $ 2,479 $ 2,389 $ 2,083 $ 7,133 Fixed Charges: Interest and amortization of premiums, discounts and capitalized expenses related to short-term borrowings and long-term debt, net $ 200 $ 605 $ 825 $ 865 $ 799 $ 603 $ 813 Interest on capital leases 5 15 22 23 11 1 1 AFUDC debt 11 33 44 32 20 15 12 Pre-tax earnings required to cover the preferred stock dividend of consolidated subsidiaries 4 11 16 17 15 20 29 Total Fixed Charges $ 220 $ 664 $ 907 $ 937 $ 845 $ 639 $ 855 Ratios of Earnings to Fixed Charges 3.06 2.99 2.77 2.65 2.83 3.26 8.34 Note: For the purpose of computing PG&E Corporation's ratios of earnings to fixed charges, “earnings” represent income from continuing operations adjusted for income taxes, fixed charges (excluding capitalized interest), and pre-tax earnings required to cover the preferred stock dividend of consolidated subsidiaries.“Fixed charges” include interest on long-term debt and short-term borrowings (including a representative portion of rental expense), amortization of bond premium, discount and expense, interest on capital leases, AFUDC debt, and earnings required to cover preferred stock dividends of consolidated subsidiaries.Fixed charges exclude interest on tax liabilities in accordance with the Income Tax Topic of the FASB ASC.
